DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US 2004/0188777 in view of Jeong et al. US 2010/0046294.
Re claim 1, Hwang teaches a non-volatile memory device (fig9), comprising: 
a plurality of memory cells (cells in 110, fig9) located in the array region, wherein the memory cells comprise: 

a plurality of second gate structures (147, 148, fig8, [42]) formed on the substrate and located in one of the border regions (111, fig9, [46]), wherein each of the second gate structures has a second width (width of 147/148, fig9) smaller than the first width, and there is a second spacing (spacing between 147 and 148, fig9) between two of the second gate structures, and wherein the second spacing is greater than the first spacing.
Hwang does not explicitly show a substrate comprising a center region and two border regions located in an array region, wherein the border regions are located outside the center region.
Jeong teaches a layout with a substrate comprising a center region (region with WL, fig3 and 5) and two border regions (SSL-DWL and DWL-GSL, fig3) located in an array region, wherein the border regions are located outside the center region (fig3 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hwang and Jeon to use the layout of Jeong to prevent boosted charges exit and stably store data (Jeong, [51, 53, 87]) and protect the memory region of the integrated circuit from the Salicide process so that silicide is not formed in the spaces between the wordlines (Hwang, [5]).
Re claim 2, Hwang modified above teaches the non-volatile memory device as claimed in claim 1, wherein each of the first gate structures has a first height (Hwang, height of 150/151, fig9), and each of the second gate structures has a second height (Hwang, height of 147/148, fig9) greater than the first height.
Re claim 6, Hwang modified above teaches the non-volatile memory device as claimed in claim 1, wherein the first gate structures are parallel to each other and extend along a first direction (Jeong, WLP1, fig6), the second gate structures are parallel to each other and extend along the first direction (Jeong, SSLP, DWLP1, DWLP3, GSLP1, fig6), and long axes of the border regions extend along the first direction (Jeong, fig6).
Re claim 9, Hwang teaches a method for manufacturing a non-volatile memory device, comprising: 
defining a cell region (110, fig9, [46]) and border region (111, fig9, [46]) of an array region on a substrate, wherein the border regions are located outside the cell region (fig9); and 
forming a plurality of memory cells (cells in 110, fig9) located in the array region, the plurality of memory cells comprising: 
forming a plurality of first gate structures (150, 151, fig9, [48]) in the cell region of the substrate, wherein each of the first gate structures has a first width (width of 150/151, fig9), and there is a first spacing (spacing between 150 and 151, fig9) between two of the first gate structures; and 
forming a plurality of second gate structures (147, 148, fig8, [42]) in one of the border regions of the substrate, wherein each of the second gate structures has a second width (width of 147/148, fig9) smaller than the first width, and there is a second spacing (spacing between 147 and 148, fig9) between two of the second gate structures, and wherein the second spacing is greater than the first spacing.
Hwang does not explicitly show a substrate comprising a center region as the cell region and two border regions located in an array region, wherein the border regions are located outside the center cell region.
Jeong teaches a layout with a substrate comprising a center region (region with WL, fig3 and 5) and two border regions (SSL-DWL and DWL-GSL, fig3) located in an array region, wherein the border regions are located outside the center region (fig3 and 6).

Allowable Subject Matter
Claims 3-5, 7, 8 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The following is an examiner’s statement of reasons for allowance: currently claims 3-5, 7, 8 and 10-14 include allowable matter because the closest prior art does not appear to disclose, alone or in combination, the limitations related to the detail dimension and structure of the gates formed in the center region and border region.
Specifically, the limitations are material to the inventive concept of the application in hand to improve yield by adjusting the shape and spacing of gates in the center region and border region to compensate dishing during CMP process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812